IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-40,355-04


                    EX PARTE RONALD WAYNE HARRISON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 4205 IN THE 271ST DISTRICT COURT
                               FROM JACK COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child by contact and sentenced to life imprisonment.

        After a remand and a live hearing, the trial court made findings of fact and conclusions of

law addressing Applicant’s claims raised in both his original writ application and an amended writ

application. We agree that Applicant is not entitled to relief. However, we decline to adopt

conclusion of law 30. Based on the trial court’s other findings and this Court’s independent review

of the entire record, we deny relief on Applicant’s actual innocence and Brady claims. The remainder
                                                                               2

of Applicant’s claims are dismissed. TEX . CODE CRIM . PROC. art. 11.07 § 4.



Filed: June 8, 2016
Do not publish